



WARNING

This is
    a case under the
Child, Youth and Family Services Act, 2017
and subject
    to subsections 87(8) and 87(9) of this legislation.
These subsections and subsection
    142(3) of
the
Child, Youth and
    Services Act, 2017
, which
deals with the consequences of failure to comply, read
    as follows:

87
(8)
Prohibition re identifying child
 No person shall publish or make
    public information that has the effect of identifying a child who is a witness
    at or a participant in a hearing or the subject of a proceeding, or the childs
    parent or foster parent or a member of the childs family.

(9)
Prohibition re identifying person charged
 The court may make an order prohibiting the publication of information that
    has the effect of identifying a person charged with an offence under this Part.

142
(3)
Offences
    re publication
 A person who contravenes subsection 87(8) or 134(11)
    (publication of identifying information) or an order prohibiting publication
    made under clause 87(7)(
c
) or subsection 87(9), and a director, officer
    or employee of a corporation who authorizes, permits or concurs in such a
    contravention by the corporation, is guilty of an offence and on conviction is
    liable to a fine of not more than $10,000 or to imprisonment for a term of not
    more than three years, or to both.




COURT OF APPEAL FOR ONTARIO

CITATION:
M.E. v.
    Ontario, 2021 ONCA 718

DATE: 20211014

DOCKET: M52619 (M52555)

Hourigan, Huscroft and Coroza JJ.A.

BETWEEN

M.E.

Appellant

and

Her Majesty the Queen in Right of Ontario and
    Childrens Aid Society of Toronto and Durham Childrens Aid Society

Respondents

M.E., self-represented

Scott Hutchison, David
    Postel and Sheldon Inkol, for the respondents

Heard: October 7, 2021 by
    videoconference

REASONS FOR DECISION

[1]

This matter has a long procedural history. For present purposes, it is
    sufficient to focus on the motion brought by M.E. on October 9, 2020, wherein
    she sought to add additional causes of action and new parties to the action.
    The motion judge dismissed the motion as frivolous, vexatious, and an abuse of
    process under r. 2.1.01:
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194.
    M.E. then sought leave to appeal the motion judges order to the Divisional Court.
    A panel of the Divisional Court dismissed that motion.

[2]

On May 17, 2021, M.E. applied to this court for leave to appeal the
    Divisional Courts order. The Registrar has repeatedly informed her that her
    materials do not comply with the Rules and practice directions. On July 5,
    2021, M.E. filed the underlying Notice of Motion for Non-Compliance. Simmons
    J.A. heard the motion on July 27, 2021. She adjourned the matter to a full
    panel, noting that while the Divisional Courts order was final, the motion
    judges order concerned a motion to add causes of action, which may not be
    interlocutory. As a single judge, Simmons J.A. could not determine this issue.

[3]

We conclude that M.E. was seeking to add new causes of action. An order
    refusing leave to amend pleadings to plead a new cause of action is final:
Atlas
    Construction Inc. v. Brownstones Ltd.
(1996), 46 C.P.C. (3d) 67 (Ont. Gen.
    Div.). So is an order dismissing a motion to add a party, which M.E. also
    appears to have been trying to do:
Bryson v. Kerr
(1976), 13 O.R. (2d)
    672 (Ont. Div. Ct.). Accordingly, leave to appeal is not required and an appeal
    lies as of right to the Court of Appeal:
Courts of Justice Act
, R.S.O.
    1990, c. C.43, s. 6(1)(b).

[4]

We order that the appeal of the motion judges order of October 9, 2020
    may proceed in this court. Costs of this motion are reserved to the panel
    hearing the appeal.

C.W. Hourigan
    J.A.

Grant Huscroft
    J.A.

S. Coroza J.A.


